These two cases were argued and submitted to this Court as companion cases to that of the foregoing case of Board of Public Instruction of Sarasota County, Florida, et al., v. State, exrel. The Woman's Benefit Association of Port Huron, Michigan, etc., just decided at *Page 20 
the present term (opinion filed 21st day of February, 1936) and rehearing denied March 30, 1936.
Upon the authority of the opinion and judgment in the case above mentioned the judgments in these cases are now severally affirmed.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.